Per Curiam.
An official referee has reported the respondent guilty of converting a United States Treasury bond in the sum of $500 received by him from one for whom he had been general guardian when she was an infant. He has made full restitution .by payment of the value of the bond with interest.
The respondent should be suspended for a period of three months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., Townely, Glennon, Cohn and Callahan, JJ.
Respondent suspended for three months.